The only exceptions reserved on the trial were, first, to the action of the court in granting the motion of the solicitor to exclude the testimony of the witness Cientat in reference to the witness striking witness' husband with a bucket; and, second, to the refusal of the court to give at the request of defendant the following charge: "I charge you, there is a difference between a prima facie case and a conclusive case."
The witness Cientat, while being cross-examined by defendant's counsel, stated that she had hit her husband in the head with a bucket when he had her in the gallery to choke her, but that it had nothing to do with this case, and was prior to the time when this prosecution was begun. This evidence was clearly immaterial, and was properly excluded.
The statement in the charge requested, while true, was abstract.
There is no error apparent in the record, and the judgment is affirmed.
Affirmed.